Title: To Benjamin Franklin from Joseph-Etienne Bertier, 29 December 1776
From: Bertier, Joseph-Etienne
To: Franklin, Benjamin


Monsieur
à l’oratoire ce 29 décembre 1776
Il me tarde bien qu’un rheume et un crachement de sang n’arrêtent pas l’empressement que j’ay d’aller marquer en persone le respect, l’attachement, et la reconoissance dont je suis et seray toute ma vie pénetré pour l’illustre Mr. franklin. J’espère que le Seigneur exaucera bientôt mes voeux, et que je vous exprimeray de vive voix, ce que je souhaiterois que vous pussiés lire dans mon coeur où il est bien gravé que je suis avec un attachement inviolable Monsieur Votre très humble et très obeissant serviteur
Bertier père de l’ora[toire]
 
Addressed: A Monsieur / Monsieur Franklin hôtel / d’Entrague / rue de l’Université
Notation: Bertier, Paris, 29 Xb. 76.
